Title: Enclosure: Account with John Barnes, 31 May 1813
From: Barnes, John
To: Jefferson, Thomas


            Thomas Jefferson Esqr In. a/c—with John Barnes.
            
              
                1809
              
      
              
                July & Augt 
         
                To Amot of Accot rendered
                
                141.07—
              
      
              
                1812
                since when viz—
              
      
              
                 
            March 24th
            
         
                To sundry Accts
             paid
                206.14.
              
      
              
                
                deduct Remitce by G & J
            
         
                200—
                
            6.14.
              
      
              
                
            June 27th
            
         
                
            To your man Davy
            
         
                
                
            2.50.
              
      
              
                1813.
                
                
                149.71—
              
      
              
                
            May 31st
            
         
                with Reference to Int. on the
                }
                
            29.29.
              
      
              
                
                former Bale of Acct rendered
              
      
              
                
                in July & Aug 1809 $141—to the
              
      
              
                
                present time say 3½ yrs. I say
              
      
              
                
                with 
            
            
            
            
            G & H. 
            Book on Gardening
            
            
            
            
            
         
                
                
            1—.
                $180.—
              
              
                
            May 31st
            
         
                
            By part of Remittance recd from
                }
                
                $180—.
              
              
                
                
            Messrs Gibson & Jefferson—for
              
      
              
                
                $540. 
            
            
            $360—of which is passed
              
      
              
                
                to a/c of Genl Kosciusko—for Int.
              
      
              
                
                due the 1st April last
            
            
         
              
      
              
                
                I have Ventured to close the above a/c
              
      
              
                
                (if not correct be pleased to make
              
      
              
                
                it satisfactory so)
            
         
              
      
            
             E:E—George Town Coa
              31st May 1813—
            John
              Barnes.
          